OFFICE   OF THE ATTORNEY       GENERAL       OF TEXAS
                             AUSTIN




    Dear Blr:




                                                        thoutm janftom,
                                                        atom and nimllar
                                                       Othar related

                                                   in6 an opinion of this
    departmentupon                                   ersin hae modred
    our attention,                                   iona mbmlttedt
                                             No. 0.2219, 4aeo the
                                             %herift have the right


                                    r   0~    aonrmi~i01~3r~*    court
                             Fe an4 to fire jail guarde an4
                          onnected with the operation of

                         he gherffi or Co&esioner8' Oburt
                         o dire&, in detail, the dutiee of
                         ay patrol appointedun4sr the au-
         thority OS Axtlols 6699B, oS the Rerised Civil
         statute6 or 1928, as emen4e4?*
              With refermoe to your Sir& question in our opln-
    ion No. O-2219 approved May 11, 1910, we wish to aflviee that
    this 4epartment did not pesa epaaLfioal.lyon the question of
    the right to hire end Sire oourthouss janitors,elevator
    operatorsand similar emplopeser




r
,HonorableJohn R. shook, Pa@                  a


          Artiale 3351, Rav3.554 Civil Statutes, provides
that Ccxwalzuioners'Oouxttrahall *psovi45 and kee in re-
pair oourthcusee,jalle and all neoeeeary publio &ulldi~,s~"
              dwme        6072,     riisvik154    omi     sttdwbtt,   pr0viatm
that   *htrifrit         chargO ma oontrol of the oourt-
                     shall   have
hmmx~ OP tholr reepeotlve counties, subjsot to euoh regu-
latioae ae the Cemi.aaioners*Court my primarlbe.*
           It ;;iuat be e4zitt54    that these stotut55    15avs it
rather uncertain .sndvar;us a5 to where net5 th5 5uthOrity
to maploy janitorafor the oourthbou5er Wa have roaohed the
oxkclurioa,towsratr,that the authority te in the &~&a-
rtonars* Court. On the whole, it Se-8 to uu thet;.thomain-
tsaenas OS jenicor aorvlaris more in 11~5 with tM oharaoter
or buelnese oxxlinarily    &ven to the Ocxiadseion5rr~      0’3urt
rather than t3 the sh@fS.          The latter 0rri05r   is 1115iniy
a conocrvatorof thep#cs, and we balleve that Article
6872 wita i35wt large&y b0 21305 the sh5rifr        in ohargo 0r
the oourt?iouoe   for the",+purgoee  OS maintaininggeaoe en4
a eoorum+ iYehold thst‘thcl      requlremOntror th& ‘&umiht~on5rst
Court to*grovide an4 keep in repair a aourthoueg*mee~B a
habitable oourthoume. For one to be habitable it muat
moeive   a oertaln amount or janitor uexvfoe. Duty to per-
rorm the serviceoarrles~w%.th       lt the tiplie& euthorlty to
employ a janitoras a neoeaaary incident thenCei he
Pl mea county 9, lzlals,    Lob fs,B. (M!a)
801).County, 115 9. W. 4791 Commissionerr'
County v. Qtkllaco,   15 8. BY, (241 S&
              we beLleve      that      the   ruaat;lon    OS egplo    ng janitors
 and like eqloyees has been ars                t3slmF
                                                   esion5rr'
 Courte most generally ovbr the             our  opknion   Pa
 in acoord with rulini:taof prior a        athA    Or this
 depsrrt:%ont,viz+ Honorable See 8. ALfwp,~.~ssistant,  to
 Charltss ,T.Leelle, Jr,, OctuntyAuditor, IEdinburgh,  Texee,
 Pebrunry 12, 19335;9oaorabks 8, E. Gray, Assistant, to
 Mr. Burl Brlttain, County Au&ftor, Sen Patrfoio County,
 Au&ust 12, 193s.
                     your rirst Guceetlon,
               Anewsrf~                   thurefere, Pt 1s
 the oginfon or this ~crpartmmt that the bmaiasloner6t
 Court he& the authority to employ and diaohaxge aourthouae
 janitors, eLevator operators aa sislilar5q3lopsrr~
           Axtfcle 61371,Vexmnte Rev2sad Civil Etntutorr,pro-
 vises 88 ro11ows:
               Whenever In any
       t0    -PLOY    ~148        for   the
       an4 the aeouxity of
       the approvnlaE the iornnimtici~artt
                                       Court, OS in
Xunomble             John R. Eihook,Fete 3

        a8seeof emergemy, with the approval of the County
        J&&e, employ cuoh number of gufirdrds       as my be
        b4aeoeary~ and.&3 acaount therefor,duly iteziired
        and sworn W,    shall bo allowed by raid Court, and
        paid out of the County Treeeury. fiovided further,
        that in all oountise in this ;Jtate,hrnvfnea imp-
        ulatfou of Lore thea one hundrbd       ma    tortyi:,thou-
        send (140,CCO)ishabitantsend lees than two hundred
        and nindty th:.usand (~QC,~oOj inhtsbitatxba,           aQ-
        COrdin;= t;, the b28t &J&W,e8in,~ ~‘ede~8,.   cblt6\11,
        no        gwa,       metron
        iaorothan a&$&      hours in oaiaday,
        oountlas oolstnc;
                        undsr the provisions or this
        Aot, at lenaatone mea shall be on guard an eaoh
        floor of said jail where male primnere are
        kagt, ail at least on4 lsatronoball be on guerd
        on eaoh floor uhers f~ezale riemers fsrek4pt
        end that not lea8 then two P2) enqloyeoa shali
        be on sun:d in the laaiaoPfia4 of mid jail at
        one the. In case of emer~enay, those aodag
        under the provPsfone of t&4 Aot shell be eubjeat
        to the oall of the=Bheriff.”
                    Articla $116, Vernon*8 Revised Lltatutes,provider:
                     *Eaah    sheriff    ia   the
                                            of the jail of
                                                    ka5pr
        us         eourIt7, Be shit11safely keep
                                             theeroiq all
        prtronert3  oowdttsd these%4 by lawful authority,
        aubjaet to tir ordsr of the proper oourt, and
        Bball be xeepoad.bZe for the care keeping of
        such prieeners. The sheriff eiayeppolat a
        jailer   to barks charge of ths jail, a&d supply
        the wanta of those therein eonfined~ but in all
        oas44   the eherift rhall 4xwoiee a ruperviaion
        and control ,overthe Jail..”
          Artiole Bll5, Veraon*e                      Bevteed Glvil.StWutes, pro-
vides in part as fallowsr
                    Mm    them is 110jell.in the aountp,
        the eii&ifi arayrent a euiliebL6house a&d em$loy
        guards, the or,pense to be pair2 by the proper county,*

          The lanipq5 or tZlsabove Article ELWl, *upre& eu-
thoriaee tireeheriff %&Vi %lusapproval of ~th4 ‘k&R?&arEiazl4r4~
Court        k,    employ      guard0   necessary      for   the   aaf4kko4ping   of   th4
prisomra             and Cha cacurfty of jafle.
          Se think the language OS?thie etotuto ie olear on
the queiltionthat suoh ri;;htof au%ht.rityto SnrplOy~ j@il
~ruards,mctrone, jailers end other authoris& #qlegee~s
neaaeaerp to thsraafetoeplnj~of prisoners and l(Mwlty of the
Jail, ia vested in the sheriii. The only authority With rc
ferenco to t&eir eziqloyrusat
                            gLaaed by etatute ix,-%34 007a-
    Konorablo John R. Shook, Page 4


    m.lselonerel Court is that suoh oourt, holding the purse strings
    of the county and oharged with looking after its financial
    affairs, la to approve euoh employibant.The sheriff, being
    oharged with the duty of ererolsing  supervision and control
    over the Jail, being keeper of the jail.and the prisoners
    oonfined therein with his offioial bond covering the faithful
    performanceof suoh duties required of him by law, is prl-
    madly the person to determine the qualificationsor those
    whom he desirer  to plaoe in suoh positions or employment.
    The eherifr 16 doubtless in a better position then the Oom-
    missioners* Oourt to detarmlne such question. The authority
    to employ gener6llyoarrfee with it the right to discharge.
              It will be noted that oompensationallowed by
    statute aor servloes of guarda and matrons, prior to the
    enaotaent 0r the salary law, were allowed to the aooount 0r
    the sharlfr from whom these persons reoeive their pay. The
    enaotment of the salary law would not In any wlae have the
    effeot of ehe.&ng the status of their employmentas to the
    employing and disohargingof such person8.
              Although Artlole 3902, Vernoh*s Olrll Statutes, is
    not applloable to the employees named herein,,we quote from
    the case of Neeper v. Stewart, 6d 3. W. (Sdf @lZ?,writ re-
    fused, the language of whloh is applioab2e,wherein the court,
    oonetruingArtlole 3908, said1
               “A public polioy is thereby manifested in
          the ease of aounty and preoinot officers generally
          to empower suoh offioers to seleot their deputies
          or assistants and to forbid the CoWasloners*
          Court, or any member thereof, from attempting to
          inrluenoeeuoh officers in their seleotlon of
          assistants. The reason for thle polfoy is obvious.
          Officers sleeted to discharge pubZio trusts, and
          upon whom the rasponslbllityfor the proper dis-
          oharge thereof resta, should be free to seleot
          persons of their own eholce to assist them In its
          discharge."
              In answer to your second queetlonk it in the opinion
    or this department that the shsrirr has the authority to em-
    ploy and disoharge jail guards and other employee6 neoeesary
    for the safekeepingof prisoners an% the eoourlty of the
    jall.8.




I
Honorable John R. Shook, Page 6



          We will now 4ibouae your third question, relating to
the oounty traffic offloera or Bexar County, In thie oonneo-
tion, we aaknowledge receipt of your letter of June lOth,
aoooi!;panfad
            by a copy of 8. 8. 278 Aota 1929, 4lst Leg.,
Chap. 150, providing for the ornation of a oounty polio(,foroe
in ell.oountleshaving a population of 210,000 or more iuhabl-
tnnts. ThUee particularol"floeraand their duties RN speoial
patrolmen for patroling the aounty highway 4utalc;ethe aor-
porate li?nitaof the oounty aeat of euoh oountlea,can hard-
ly be OonsiUer4da separate class distinguishablefrom those
mentioned ln Article MQQb'. It being provided In this lat-
ter etatute,vizr "The rovieloge of this Aot shall apply
to all 44untiee fn t,42sitate hav%ng a populationof more
than one hundred and;twenty-fivethousand (125,000)~ooord-
ing to the preo4ding'BederalC~D~U$,~ and being a latsr en-
aotment, euoh would supereeds8. B. 278, Aote 1929, blurt
Legislature,an&~ consequently,be$ng no longer In effeot, this
law applying to oounti46 of %10,0,. 6r mor4 inhabitantewill
not be eoneideredin conneationw’th
                                 r   your third quaatlon.
          Artlole BdQQb, Seotlone 1, 2 and 3, of   Vernon'e
Annotated Civil Statute@, provides:
           *S4otion 1. The Connaissionere   Cou~?tof eaoh
     county, mating in oonjunotion   with the,sheriff,
     may employ not more than eight (8) regular depu-
     ties nor tire than four IS) adaittonal    Urputlerr
     ror epeoiel emergenoyto aid said regular depu-
     tiee,  to be known a0 Gounty Trmfrio Ofrioer* to
     enforoe the Highway Earrrof tale Stat4 regulating
     the us4 of the publlo Bighweye by motor and other
     vehiolee. Said aeputies ahall.be, whenever wo-
     tioable motor oyole ridrrs and ehall be assi&eQ
     to work under the bireotion   of the aherfff. They
     ehall give bond and take the oath of OffUs a8
     other deputies* They my be dimuiswd       from 4er-
     vice  on request of the sherifr wheneve~r approved
     by the Oommisslonerrs Court,  or by aald Court on’
     its own inltlatlvewhenever thalr servfoes are
     no longer needed or have not been mtiefaatorg.
     The CommiasionereCourt ahall fix their oompenea-
     tion prior td their sel.eotion,  and may pruvlde at
     the expense of the county neoesaary equ%pxWIt
     for said offiaere. The pay of said deputies shall
HanarabLe Johu B, Shook, Page 6


    not be Inoluded II-I the settlerneots of the sher-
    iff   in a000unting for  the fees or 0rri00.   s8i4
    deputI%s shall 8t all times oooperatewith th%
    POliOO   dOp8hLWlt  Or O8Ojl Oity Or tOWIl within
    the Oounty in the enroro%m%nt0r TmrrI0 Laws
    therein 8nd in all other parts or the aounty,
    The said deputlee rh.811h8ve mm% right and
    duty to arrest violators of ths law a8 other
    p%aa% oiYioer8 have,
         “Sea. 2. The 88larlefI of euoh d%putl%r ah811
    be the ssnm 86 that rixed by t&e Oeneral im
    in Article 9908 or the 19SS Wevie& Uivil Sta?
    tutes or Texas, as hsretofore %nd hereiriartsr~
    8aended, for other tl%pUtysh%rIrfs, ~Suohmlarf%s
    shall be paid monthly by the aounty out of th%
    Road and Bridge Pund.
           “800. 3. TOI’the puTpOs%IiOf    this A%t, thb
    CommissionaraOourtr m8y s%t,asld%,ankuss net
    to Ox000d   riftdon  (iat per   oent 0r the motor vohi-
    01% registrsltion   f%%s apportioned   co their ree-
    peotlve counties. In the svent tunds in= motor
    ~OhiOie   rsgiatrati0nreO0 43x-0 inOuiri0hnt    or
    not avalluble,then the CmmaIseionersSourt may
    um other Road 8mI Brblge Funds&~
          We 0811 your attention to the following18nguage
in the foregoinS statute wh&eh states that suah oouhty
tr8ftIc officers *shall be assigned to wdrk under the dlreo-
tion 0r the sherIft.=
          The above etntute cauthorixeenot more than eight
regular dsputie8 nor more thq four addltlonalQeputlee for
speaial smergenaies,to 8I.bsaid regular deputies not
exoeeding sight In number, to be knorrn%s county trarfio
orrioera ‘to enforoe the highway laws or this State regulat-
ing the use or the public highways by motor and other vehi-
cles.” Whetav%r be *the special %aerg%noy*or sItu8tIonsin
counties intended to be t%ken oere or by the provIsIonsor
this aot, It is apparent the ~&Islatur% had two things In
mind; that or enforoeaentor the traffic laws and the par-
tioular duty to see that motor v%hIcl%s tr8veling 08x%,
were not being operated witlroutproper lIcense6. There is
no speoiflo statutory limit as to the tIms of service oi
these deputies. It Is in the discretionor the Conads-
    Honorable John R. Rhook, Pago 7


    sioners' Court to declare whether said Qmergenoy" ha8
    ceased end the Court on Its own Initietlve,may dismiss
    any or all or said deputies rroxnservice when their ser-
    vioes are unsatisfactory. So long es they are not dis-
    missed 8s provided by statute, the Conmissloners~Court has
    no 8uthOrity or right to regulateor~direot their dutioe
    whioh are to be perroraed solely under the direotionor
    the eherifr. Suoh duties directly relate to the law en-
    foroement ohargs of the sheriff's offlo%.
              In answer to your third question, thbreforo,you
    8r6   advised
                that it is the o inion Of this'dspartaentthat
    the sheriff and not the Colwalssioners'Gourt has the right
    to dfreot, in detail, the duties of the county tr8ffIe
    patrol appointed under the authority  of Artiol% .6699b,
    ~%IlXUl'SAnnotated civil St%tUtIWl 0r Texm.
                                             Yours very truly
                                        ATTORWE!C OlWERlu,
                                                         OF   TIEUS


                                        BY
                                                                 t




                    APPBOVEDJUN   29,   1940:




a